DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 12/04/2020 in response to the Non-Final Rejection mailed on 06/24/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-14 are pending.
4.	Claims 8-14 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Claims 1-7 are pending and examined on the merits.
6.	Applicant’s remarks filed on 12/04/2020 in response to the Non-Final Rejection mailed on 06/24/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(a), or First Paragraph
7.	The written description rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to recite “comprising a polypeptide 90% identity to SEQ ID NO: 1, the polypeptide having a glycosylase activity”.
8.	The scope of enablement rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to recite 
Claim Rejections - 35 USC § 103
9.	The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Patent Application Publication 2011/0110908 A1; cited on PTO-892 mailed on 06/24/2020) in view of Sarkar et al. (US Patent Application Publication 2010/0119528 A1; cited on PTO-892 mailed on 06/24/2020) as evidenced by GenBank Q969S2.3 (GenBank 2017, cited on PTO-892 mailed on 06/24/2020) is maintained for the reasons of record and the reasons set forth below. The rejection has been modified in order to address applicants’ amendment to the claims.
10.	As amended, claims 1-7 are drawn to a polypeptide complex for treating allergic rhinitis, allergic asthma, or inflammation comprising a polypeptide 90% identical to SEQ ID NO:  1, the polypeptide having a glycosylase activity, non-covalently coupled to a lung targeting moiety.
11.	Wilson et al. teach compositions comprising a DNA repair enzyme such as a base excision repair enzymes like human NEIL2 linked covalently or through a peptide bond (non-covalent) to a targeting moiety (carrier peptide) to direct location of the enzyme to the mitochondria for treating inflammatory bowel disease, acute lung injury, acute respiratory distress syndrome, and radiation-induced brain injury [see Abstract; paragraphs 0011, 0013, 0048-0052].  Although Wilson et al. does not explicitly teach wherein the NEIL2 polypeptide is 95% identical to SEQ ID NO:  1, wherein the NEIL2 polypeptide comprises 300 consecutive amino acids of SEQ ID NO:  1, and wherein the NEIL2 polypeptide consists essentially of the amino acid sequence of SEQ ID NO:  1, evidentiary reference GenBank Q969S2.3 is cited to 
	However, Wilson et al. does not teach wherein the NEIL2 polypeptide or segment thereof is coupled to a lung targeting moiety, wherein the carrier peptide consists of the amino acid sequence of SEQ ID NO:  9.
	Sarkar et al. teach novel carrier peptides to non-covalently bind to a protein to transport biologically active molecules such as enzymes into a cell mitochondria, wherein the carrier peptide consists of an amino acid sequence that is 100% identical to SEQ ID NO: 9 [see Abstract; paragraphs 0005, 0039; alignment attached as APPENDIX B].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wilson et al. and Sarkar et al. according to the teachings of Sarkar et al. to include mitochondrial targeting peptides of SEQ ID NO:  9 because Wilson et al. teach NEIL2 polypeptide compositions for targeting delivery to the mitochondria for treatment of inflammatory diseases.  Sarkar et al. teach carrier peptides that are suitable for linkage to biologically active molecules such as enzymes for targeting mitochondria.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Wilson et al. and Sarkar et al. because Sarkar et al. acknowledges that these carrier peptides are useful in targeting biologically active molecules to the mitochondria.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	This argument is found to be not persuasive because while the general formula of SEQ ID NO:  41 in Sarkar may be a preferred embodiment of Sarkar for targeting biologically active molecule to the mitochondrion, the reference of Sarkar as a whole suggests that the peptides including those of SEQ ID NO:  31, which is identical to SEQ ID NO: 9 would be useful in transporting a biologically active molecule into the mitochondrion.  The rejection is deemed proper and is therefore maintained.
After Final Consideration Program 2.0
12.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.

Conclusion
13.	Status of the claims:
	Claims 1-14 are pending.
	Claims 8-14 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-7 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

GenBank Q969S2.3 aligned with SEQ ID NO:  1

  Query Match             100.0%;  Score 1788;  DB 1;  Length 332;
  Best Local Similarity   100.0%;  
  Matches  332;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPEGPLVRKFHHLVSPFVGQQVVKTGGSSKKLQPASLQSLWLQDTQVHGKKLFLRFDLDE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPEGPLVRKFHHLVSPFVGQQVVKTGGSSKKLQPASLQSLWLQDTQVHGKKLFLRFDLDE 60

Qy         61 EMGPPGSSPTPEPPQKEVQKEGAADPKQVGEPSGQKTLDGSSRSAELVPQGEDDSEYLER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EMGPPGSSPTPEPPQKEVQKEGAADPKQVGEPSGQKTLDGSSRSAELVPQGEDDSEYLER 120

Qy        121 DAPAGDAGRWLRVSFGLFGSVWVNDFSRAKKANKRGDWRDPSPRLVLHFGGGGFLAFYNC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DAPAGDAGRWLRVSFGLFGSVWVNDFSRAKKANKRGDWRDPSPRLVLHFGGGGFLAFYNC 180

Qy        181 QLSWSSSPVVTPTCDILSEKFHRGQALEALGQAQPVCYTLLDQRYFSGLGNIIKNEALYR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QLSWSSSPVVTPTCDILSEKFHRGQALEALGQAQPVCYTLLDQRYFSGLGNIIKNEALYR 240

Qy        241 AGIHPLSLGSVLSASRREVLVDHVVEFSTAWLQGKFQGRPQHTQVYQKEQCPAGHQVMKE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGIHPLSLGSVLSASRREVLVDHVVEFSTAWLQGKFQGRPQHTQVYQKEQCPAGHQVMKE 300

Qy        301 AFGPEDGLQRLTWWCPQCQPQLSEEPEQCQFS 332
              ||||||||||||||||||||||||||||||||
Db        301 AFGPEDGLQRLTWWCPQCQPQLSEEPEQCQFS 332


APPENDIX B

Sarkar et al. with SEQ ID NO:  9

Query Match             100.0%;  Score 150;  DB 17;  Length 32;
  Best Local Similarity   100.0%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKKKKKKKKKKKKKAAVALLPAVLLALLAP 32
              ||||||||||||||||||||||||||||||||
Db          1 KKKKKKKKKKKKKKKKAAVALLPAVLLALLAP 32